Citation Nr: 0428401	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2002, for payment of dependent's allowance for the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is necessary in this case.  There is 
a complete lack of evidence that is usually expected in the 
left-hand side and center flaps of the veteran's claims file.  
Additionally, there is no marriage certificate for the 
veteran's second wife and nothing showing an attempt by the 
RO to regenerate that evidence.  Further, the decision which 
the veteran has appealed is not in the claims file.  In a 
March 2002 deferred rating decision, the RO acknowledged that 
the claims file was "missing significant documentation" and 
that there was evidence that changes had been made to the 
veteran's award based upon dependency changes.  Such 
documentation must be associated with the claims file prior 
to the Board's consideration of the issue on appeal.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The agency of original jurisdiction 
(AOJ) shall lay out with clarity when it 
received (i) documentation showing that 
the veteran's first spouse died and 
(ii) evidence of the veteran's marriage 
to his second spouse.  

2.  The AOJ shall establish the date when 
complete and proper notice of all 
procedural rights, including the right to 
request a waiver of recovery of 
overpayment was provided to the veteran.  
Establish the date of the request for 
waiver of overpayment and explain why 
this request is timely or not.

Assuming the request for a waiver was 
timely, explain why not granting a waiver 
would not defeat the purpose for which 
the benefits were intended.

3.  The AOJ shall explain the meaning of 
change reason Codes 37 and 26 and the 
meanings of dependency codes 00/00 and 
10/10.  If there is a pertinent change 
reason predating December 1, 1994, that 
shall be explained.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


___________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


